        Case 5:15-cv-06480-BMS Document 339 Filed 02/05/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WINN-DIXIE STORES, INC., et al.,                :
               Plaintiffs,                      :        CIVIL ACTION
                                                :
       v.                                       :
                                                :
EASTERN MUSHROOM MARKETING                      :
COOPERATIVE, et al.,                            :        No. 15-6480
                Defendants.                     :

                                          ORDER

       AND NOW, this 5th day of February 2021, upon consideration of Defendant M. Cutone

Mushroom Co., Inc.’s Motion for Partial Summary Judgment, and the responses and replies

thereto, and for the reasons outlined in this Court’s Memorandum dated February 5, 2021, it is

ORDERED that Defendant’s Motion (Document No. 303) is GRANTED.


                                           BY THE COURT:

                                           /s/ Berle M. Schiller

                                           Berle M. Schiller, J.
